Citation Nr: 1138309	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  08-16 572A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for migraines.

2.  Entitlement to service connection for Merkel cell carcinoma.

3.  Entitlement to service connection for basal cell carcinoma.

4.  Entitlement to service connection for diabetes mellitus, type II.

5.  Entitlement to service connection for cardiovascular renal disease.

6.  Entitlement to service connection for myasthenia gravis.

7.  Entitlement to service connection for Paget's disease.

8.  Entitlement to service connection for an eye condition.

9.  Entitlement to service connection for hypertension. 

10.  Entitlement to service connection for kidney stones.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to December 1970. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision adjudicated by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida and issued by the RO in Boston, Massachusetts, which denied entitlement to service connection for migraine headaches, Merkel cell carcinoma and basal cell carcinoma.  The Boston RO retains jurisdiction over the Veteran's claims.

In a June 2009 rating decision, the Boston RO denied entitlement to service connection for diabetes mellitus, type II, cardiovascular renal disease, myasthenia gravis, Paget's disease, an eye condition, hypertension and kidney stones.

In August 2011, the Veteran testified before the undersigned at the RO (Travel Board hearing); a copy of the transcript has been associated with the record.  

The issue of entitlement to service connection for migraines is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran withdrew his claims for service connection for Merkel cell carcinoma, basal cell carcinoma, cardiovascular renal disease, myasthenia gravis, Paget's disease, an eye condition, and hypertension at his August 2011Travel Board hearing.

2.  The Veteran was present in Vietnam while on active duty travelling between Vietnam, Okinawa and the United States.

3.  The Veteran has current diabetes mellitus, type II, which is present to a compensable degree.

4.  Current kidney stones began during active duty.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claims for service connection for Merkel cell carcinoma, basal cell carcinoma, cardiovascular renal disease, myasthenia gravis, Paget's disease, an eye condition, and hypertension have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  The criteria for service connection for diabetes mellitus, type II, are met.  
38 U.S.C.A. §§ 1110, 1116, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(e) (2011).

3.  The criteria for service connection for kidney stones are met.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

As the Board is granting the claims for service connection for diabetes mellitus, type II and kidney stones, these claims are substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance 'if no reasonable possibility exists that such assistance would aid in substantiating the claim'); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Withdrawal of Claims

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative at a hearing before the Board.  38 C.F.R. § 20.204.  

At his August 2011 Travel Board hearing, the Veteran indicated that he wished to withdraw the appeal of his claims for entitlement to service connection for Merkel cell carcinoma, basal cell carcinoma, cardiovascular renal disease, myasthenia gravis, Paget's disease, an eye condition, and hypertension.  Therefore, with regard to such claims, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on such claims and they must be dismissed.

Service Connection Claims

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to all pertinent medical and lay evidence in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ('[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence').

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ('a legal concept determining whether testimony may be heard and considered') and credibility ('a factual determination going to the probative value of the evidence to be made after the evidence has been admitted')).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A Veteran, who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected even though there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Effective August 31, 2010, VA amended the regulatory provisions governing service connection on a presumptive basis due to exposure to herbicides. Specifically, the final rule amends 38 C.F.R. § 3.309(e) by adding, among other disabilities, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  See 75 Fed. Reg. 53,202-53,216, 53,205 (Aug. 31, 2010).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

Notwithstanding the foregoing presumption, a claimant is not precluded from establishing service connection with proof of direct causation.  38 U.S.C.A. 
§ 1113(b); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection - diabetes mellitus

In July 2008 and September 2009 statements, the Veteran contended that, while he was stationed in Thailand on active duty, he flew to the Naha Air Base in Okinawa, and that the flights stopped over at Saigon Air Base in Vietnam.  In a July 2011 statement, the Veteran asserted that he received orders to travel to Thailand in October 1968 and that his flight had a stopover in Vietnam, at which time he departed the plain for several hours.  He also alleged that, on his return flight in November 1969, he had another stopover in Vietnam and once again departed the plane for several hours.  At his Travel Board hearing, the Veteran testified that, on both his flight over to Thailand in 1968 and his return flight in 1969, he landed in Vietnam and got departed the plane.  At his hearing, he submitted travel documents dated in December 1968 that reflected that he travelled from Ubon Airfield, in Thailand, to Naha, Okinawa, with travel plans to return to Ubon Airfield.   The Board finds that, as there is no evidence which contradicts his reports that he was present in Vietnam and since these statements are otherwise consistent with the evidence of record, his reports are credible.

A May 2008 private medical record reflects that the Veteran is diagnosed with diabetes mellitus, type II, which is controlled by diet.  Thus, the Veteran's diabetes mellitus, type II has manifested to a degree of 10 percent since service.  
See 38 C.F.R. § 4.120, Diagnostic Code 7913 (2010).

As the Veteran was present in Vietnam during the relevant timeframe, he is presumed to have been exposed to herbicides, including Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  In addition, he has been diagnosed with diabetes mellitus, type II, which has been shown by competent medical evidence to have manifested to a degree of 10 percent.  As such, service connection for a diabetes mellitus, type II, is granted on a presumptive basis. 38 U.S.C.A. §§ 1110, 1116; 38 C.F.R. §§ 3.303, 3.307, 3.309(e).

Service connection - kidney stones

At his hearing, the Veteran testified that, within six or seven months after his discharge from active duty, he had a kidney stone attack and was treated at the VA medical center in Jamaica Plain, Massachusetts.  He indicated that, since that time, he had experienced two or three more incidents of kidney stones with the most recent occurring in July 2011.  

The Veteran's service treatment records include his exit report of medical examination, which reflects that he was found to have hematuria in September and October 1970, and that he had a return visit in December 1970 for clearance.  On his separation report of medical history, the Veteran indicated that he had, or had had, blood in his urine or kidney stones.

Private medical records show treatment in November 2007, when he was diagnosed as having a kidney stone.  

The Board finds that the Veteran's contentions that he has been treated on multiple occasions for kidney stones since his release from active duty to be credible, as there is no evidence to the contrary in the record.  In addition, treatment records that are in the claims file support a diagnosis of a kidney stone in November 2007, within the appeals period.  As such, the Board finds that the evidence reflects that the Veteran has a current disability, which has been present periodically since his release from active duty.

While the reports of hematuria do not definitively show kidney stones were present during service, they indicate that such stones may have been present and the Veteran's testimony shows that they were identified within a short period after service.  The evidence is in relative equipoise with regard to whether the finding of hematuria was an in-service symptom of the Veteran's continuing kidney stones.  As such, resolving all reasonable doubt in favor of the Veteran, service connection for kidney stones is granted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 3.303.


ORDER

Service connection for diabetes mellitus, type II, is granted.

Service connection for kidney stones is granted.



REMAND

In a September 2006 statement, the Veteran indicated that he was in receipt of Social Security Administration disability benefits for an unspecified disability.  Where there has been a determination with regard to Social Security Administration benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get Social Security Administration records when there is no evidence that they are relevant).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the records pertinent to the appellant's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

2.  If any determination remains unfavorable to the Veteran, issue a supplemental statement of the case, before the case is returned to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


